Title: From George Washington to Robert Dinwiddie, 16 June 1757
From: Washington, George
To: Dinwiddie, Robert



To The GovernorHonble Sir,
[Fort Loudoun] June 16th 1757.

This instant the enclosed letters came to my hands—I have not lost a moments time in transmitting them to you, as I look upon the intelligence to be of the utmost importance. If the enemy

are coming down in such numbers and with such a train of artillery as we are bid to expect, Fort Cumberland must inevitably fall into their hands, as no timely efforts can be made to relieve the Garrison. I send you a copy of a council of war held upon this occasion: The advice I intend to pursue until I shall receive orders how to conduct myself. It is morally certain, that the next object which the French have in view is Fort Loudoun; and that it is yet in a very untenable posture: They have no roads for carriages into any other Province, but thro’ this. And there lies a quantity of Stores here belonging to His Majesty and to this Colony, very much exposed and unguarded.
I shall not take up your time, Sir, with a tedious detail: You will be a sufficient judge of the present situation of affairs, from those circumstances already related. I have written to the commanding officers of Fairfax, Prince-William, and Culpeper: a copy of which letters I enclose your Honor, to march part of their Militia to this place immediately, that no time may be lost. I shall, you may be assured, Sir, make the best defence I can, if attacked; and am Your Honors Most obedt Hble Servant,

G:W.


P:S. I have wrote to Colo. Stanwix an account of this affair, and enclosed him copies of the Letters and council of war.
   N.B. The purport of the above letter, with copies of Dagworthys and Livingstons, &c. sent to Colo. Stanwix, and Governor Sharpe.

